DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4-9, 12-17 and 19-23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.

Claims 1, 4-9, 12-17 and 19-23 are rejected under 35 U.S.C. 112(b) as failing to set forth the subject matter which the inventor or a joint inventor the applicant regards as the invention. Evidence that claim 1 fails to correspond in scope with that which the inventor or a joint inventor regards as the invention can be found in the reply filed on September 29, 2020. In that paper, the inventor or a joint inventor, the applicant has stated “Margo’s recover operation is performed without completing all operations of semiconductor memories” (p.14, lines 6-7), and this statement indicates that the invention is different from what is defined in the claims because claim 1 requires “performs operations of remaining semiconductor memory among the plurality of semiconductor memories” in lines 12-13.  It appears that the operations are only limited to “the remaining semiconductor 
	Independent claims 9 and 17 have similar issues. Respective corresponding dependent claims 4-8, 12-16 and 19-23 are rejected for the same reason as set forth above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 2017/0,192,719).

	Referring to claims 1, 9 and 17, Park discloses a memory system (fig. 3, system 100) comprising:
	a plurality of semiconductor memories (fig. 3, memory array 110, blocks 0-z) commonly connected to one channel (fig. 3, data input/output circuit 124); and 

holds outputting of a [failed] command (fig. 4, CMD0-7) included in a command queue (fig. 4, command queue 220) corresponding to one semiconductor memory (para.0096, BLK0/BLK1) among the plurality of semiconductor memories in response to a program fail (fig. 5, failed program command 501; para. 0099, CMD0 failed) of the one semiconductor memory, 
performs operations (para.0098, operations performed without failed/failed-related commands; para. 104, subsequent commands) of remaining semiconductor memories among the plurality of semiconductor memories, and 
performs a recovery operation (para. 0140-141, continue perform memory error correction on received data) of the program fail of the one semiconductor memory after the operations of the remaining semiconductor memories are completed.
Response to Arguments
Applicant’s arguments have been fully considered, but they are not deemed to be persuasive.
Applicant argues that Park does disclose claimed invention (pp. 13-17).
Park discloses removing failed commands CMD0-7, and continue dequeue CMD8 (para.95-99). The continuation of memory operations after CMD8 is a recovery operation of the system. Extend of recovery operation is not required or defined in the claims.

Conclusion
This action is made final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   A shortened statutory period for reply to this final action is set to expire in three months from the mailing date of this action.  In the event a first reply is filled within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shortened statutory period, then the shortened statutory period will expire on the date of the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than six months from the date of this final action.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571)272-4169.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182